                                                                                         FILED
                                                                                         CLERK
UNITED STATES DISTRICT COURT                                                  2:02 pm, May 22, 2019
EASTERN DISTRICT OF NEW YORK
                                                                                 U.S. DISTRICT COURT
-------------------------------------------------------X
                                                                            EASTERN DISTRICT OF NEW YORK
ALVARO AVILA PICHARDO,                                                           LONG ISLAND OFFICE
        Petitioner,
        -v-                                                    Case No. 14-cr-389 (SFJ)
                                                               (Related Case No. 15-cv-6609 (SJF))
UNITED STATES OF AMERICA,                                      Order

         Respondent.
-------------------------------------------------------X
FEUERSTEIN, S., Senior District Judge:

I.      Introduction

        Before the Court is Petitioner’s § 2255 motion to vacate, set aside, or correct his sentence

of 43 months’ incarceration followed by three years’ supervised release after he pled guilty to a

single count indictment of being a deported felon who illegally re-entered the County (hereafter,

the “Motion”). (See ECF No. 27; see also ECF No.37 (hereafter, the “Supplemental Motion”). 1)

The Government opposes the Motion. (See ECF 29 (hereafter the “Opp’n”); see also ECF No.

44 (hereafter, “Supplemental Opposition” or “Supp. Opp’n”).) For the following reasons, the

Motion is denied.

II.     Background 2

        In March 1993, Petitioner, a Guatemalan citizen, was convicted in New York state court

of Robbery in the First Degree, in violation of N.Y. Penal Law § 160.15, an aggravated felony



1
  The Court finds the Supplemental Motion subsumes the Motion. Unless otherwise noted, for
convenience, the Motion and Supplemental Motion shall be referred to in the singular, i.e., the
“Motion”.
2
  The Court relies on the Petitioner’s Sentencing Memorandum (see ECF No. 19 (filed under
seal)), the Presentence Report (“PSR”) (see ECF No. 18 (filed under seal)), and the
Government’s Opposition (see ECF No. 29) and Supplemental Opposition in reciting the
relevant background to the present Motion.
                                                           1
(hereafter, “NY 1st Degree Robbery”). After serving a sentence of more than eleven years, on

August 8, 2003, Petitioner was removed from the United States.

       On June 12, 2014, Petitioner was found in Freeport, New York by ICE 3 officials, who

arrested him. On July 10, 2014, in a one-count indictment, a grand jury charged Petitioner with

illegal reentry into the Country. Petitioner entered a guilty plea before the magistrate judge on

November 3, 2014 (see ECF No. 15; see also ECF No. 16 (Transcript of Guilty Plea (hereafter,

“Plea Tr.))), which was accepted by the undersigned on March 25, 2015 (see ECF No. 20).

       Prior to his sentencing, the Probation Department prepared a PSR regarding Petitioner,

relying upon, inter alia, the Sentencing Guidelines, in particular, § 2L1.2, entitled “Unlawfully

Entering or Remaining in the United States” (hereafter, the “Illegal Entrant Guideline”). (See

ECF No. 18 (sealed).) Pursuant to the Illegal Entrant Guideline, Petitioner’s base offense level

was an eight (8), which was subject to increase “[i]f the defendant previously was deported, or

unlawfully remained in the United States after . . . a conviction for a felony that [was, inter alia,]

a crime of violence . . . .” Illegal Entrant Guideline, § 2L1.2(b)(1)(A). According to an

accompanying Application Note, “crime of violence” includes “robbery”. See Guideline §

2L1.2, Commentary, Application Note 1(B)(iii). Thus, because of his prior NY 1st Degree

Robbery conviction and in accordance with the Illegal Entrant Guideline, Petitioner’s offense

level was increased 16 levels. (See PSR, ¶10.) The Probation Department calculated Petitioner’s

Guideline imprisonment range to be 46 to 57 months. (PSR, ¶ 47.)




3
  “ICE” is the commonly used acronym for “U.S. Immigration and Customs Enforcement,” the
federal law enforcement agency tasked with, among other things, the enforcement of the
immigration laws of the United States. See, e.g., U.S. Immigration and Customs Enforcement,
“What We Do” (May 14, 2019), https://www.ice.gov.
                                                  2
        Thereafter, Petitioner’s counsel, Randi Chavis, Esq., of the Federal Defenders of New

York (hereafter, “Chavis”), filed a Sentencing Memorandum stating, inter alia:

                The advisory guideline range as calculated in the Pre-Sentence
                Report (PSR) is 46 to 57 months. The estimated guideline range in
                the plea agreement is 41 to 51 months. I write to urge the Court to
                impose a sentence within the estimated guideline range as such a
                sentence would be “sufficient but not greater than necessary” to
                comply with 18 USC §3553(a).
(ECF No. 19 at 1.) Chavis asked that the Court “take into consideration the aggregate time of

imprisonment” that the Petitioner would be serving as a result his increased offense level, as well

as “his subsequent deportation” and requested that Petitioner be sentenced “within the guideline

range of 41 to 51 months as estimated in the plea agreement.” (Id. at 3.) Of note, despite plea

negotiations (see Opp’n at 1), “[t]he parties did not enter into a plea agreement.” (Supp. Opp’n

at 1; see also Plea Tr. at 5:4-9, 5:18-6:6.)

        On March 26, 2015, Petitioner was sentenced to 43 months’ imprisonment, below the

advisory guideline range, and three years’ supervised release. (See ECF No. 21 (Mar. 26, 2015

Minute Entry); see also ECF No. 23 (Judgment) at 2-3).) At that time, the Court advised the

Petitioner of his right to appeal. (See Mar. 26, 2015 Minute Entry.) The Court’s Judgment was

entered later the same day. No notice of appeal was filed within fourteen days of the entry of

Judgment. (See Case No. 14-cr-389 Docket, in toto.)

        Rather, in a pro se submission dated July 2, 2015, and docketed July 9, 2015, Petitioner

filed a Notice of Appeal (see ECF No. 24) and a motion requesting to proceed in forma pauperis.

(See ECF No. 25.) Since Petitioner’s appeal was untimely, having been filed more than ninety

(90) days after the entry of Judgment, the Court “denie[d Petitioner’s] motion for leave to appeal

in forma pauperis as it would not be taken in good faith.” (ECF No. 26.)




                                                 3
        This Petition followed, being filed on November 12, 2015. Petitioner raised two bases

for vacating, setting aside or correcting of his sentence, to wit:

               A. Defendant cousel [sic] was innefective [sic] for failure to move
               the court for downward departure based on [Petitioner]’s status as
               a deportable alien.
               B. Defense counsel failed to protect [Petitioner]’s appellate rights
               when [Petitioner] asked him to do appeal.
(Motion at 1.) Responding to the Court’s Order to Show Cause why Petitioner’s Motion should

not be granted (see ECF No. 28), on December 12, 2015, the Government filed its response,

requesting the Petition be denied on Petitioner’s first basis, arguing that “[a] defendant’s status

as a deportable alien is not a basis for a downward departure in a case where the defendant is

convicted of illegal reentry” (Opp’n at 2 (emphasis in original)), and that further fact-finding be

engaged in as to the second ground. (See Opp’n at 4 (“The district court is required to engage in

fact-finding to determine if an appeal was requested and may order the filing of affidavits from

the defendant and his counsel in lieu of a testimonial hearing.” (citations omitted)); see also

Supp. Opp’n at 2.)

        On July 20, 2016, Petitioner’s appellate counsel requested she be appointed Petitioner’s

attorney for purposes of his Motion (see ECF No. 32), which request was granted the next day

(see ECF No. 36). Thereafter, Petitioner’s counsel supplemented the Motion, adding a claim

under Johnson v. United States, 559 U.S. 133 (2010) (hereafter, “Johnson I”). (See ECF No. 40.)

Accepting the supplement, the Court further ordered Petitioner and Chavis to file affidavits

addressing the previously-raised argument that Chavis failed to protect Petitioner’s appellate

rights, and the Government to respond to Petitioner’s arguments that Chavis failed to file an

appeal upon Petitioner’s request and that Petitioner’s sentence was improper in light of Johnson

I. (See id.)

                                                   4
       On January 13, 2017, Petitioner filed his affidavit (“Pichardo Affidavit”). (See ECF No.

42.) Among other things, he stated that: (1) before being sentenced, Chavis told him that his

“sentencing guidelines range was 46 to 57 months” and he told Chavis “this was too much time”

and he “wanted to appeal the time”; and “Chavis said that she would appeal, but first had to see

what [Petitioner] was sentenced to” (Pichardo Affidavit, ¶1); and (2) after being sentenced, he

“told the interpreter in Spanish that I wanted to appeal the sentence. The interpreter appeared to

tell Ms. Chavis this in English. Through the interpreter, Ms. Chavis said not to worry, she would

see to it.” (Id. at ¶2.) He further stated that he “never heard from Ms. Chavis again” so he

“wrote to her from the GEO prison” telling Chavis “not to forget about [his] appeal,” but “[s]he

never wrote back to [Petitioner].” (Id. at ¶3.)

       On January 20, 2017, Chavis filed her responsive affidavit (hereafter, the “Chavis

Affidavit”)(see ECF No. 43) stating, inter alia: that she had more than 35 years of criminal

defense experience (see id. at ¶1); she had represented Petitioner (see id. at ¶2); she had read the

Motion and the Pichardo Affidavit (see id. at ¶3); “[a]t no time prior to [Petitioner]’s sentencing

did he tell [Chavis] he wanted to appeal the forthcoming sentence”; “[a]t the conclusion of his

sentencing, [Petitioner] and [Chavis] discussed his understanding that the sentence was below

the advisory guideline range as calculated by the Probation Department”; and “[a]t no time did

[Petitioner] advise [Chavis] he wished to appeal his sentence.” (Id. at ¶4.)

       On February 24, 2017, the Government filed its response. (See Supp. Opp’n.) Petitioner

did not file any reply to Chavis’ affidavit or the Government’s Supplemental Opposition. (See

Case No. 14-cr-389 Docket, in toto.)




                                                  5
III.      Discussion

          A. Ineffective Counsel

                 1. The Applicable Law

          To establish an ineffective e assistance of counsel claim, a petitioner must show that his

“counsel’s representation fell below an objective standard of reasonableness,” and “a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland v. Washington, 466 U.S. 668, 688 (1984); see also Roe v. Flores-

Ortega, 528 U.S. 470, 477 (2000); Roberts v. United States, No. 11-cv-4404 (SJF), 2014 WL

4199691, at *3 (E.D.N.Y. Aug. 22, 2014) (quoting Strickland). A court’s determination of

reasonableness must be based on the facts of the particular case and viewed as of the time of the

counsel’s conduct in question. See Flores-Ortega, 528 U.S. at 477 (quoting Strickland, 466 U.S.

at 690). Moreover, “[j]udicial scrutiny of counsel’s performance must be highly deferential.” Id.

(quoting Strickland, 466 U.S. at 689)(brackets in Flores-Ortega). Further, “a lawyer who

disregards specific instructions from the defendant to file a notice of appeal acts in a manner that

is professionally unreasonable.” Flores-Ortega, 528 U.S. at 477 (citations omitted)(emphasis

added).

          It is a petitioner’s burden of proving, by a preponderance of the evidence, that he

instructed his counsel to file a notice of appeal. See United States v. Harrison, 48 F. Supp.3d

381, 391 (N.D.N.Y. 2014)(citing Chang v. United States, 250 F.3d 79, 86 (2d Cir. 2001)(holding

full testimonial hearing not required before deciding federal prisoner’s § 2255 motion where

record was supplemented with trial counsel’s detailed affidavit credibly describing relevant

circumstances giving rise to petitioner’s ineffective assistance of counsel claim)).


                                                   6
               A mere conclusory allegation that a defendant requested an appeal,
               without more, is insufficient to warrant § 2255 relief. See, e.g.,
               Scott v. United States, No. 07-CV-4039, 2011 WL 115087, at *5
               (E.D.N.Y. Jan. 13, 2011). “Although the district court is required
               to engage in fact-finding to determine if an appeal was requested,
               Campusano specifically recognizes that ‘the district court has
               discretion to determine if a testimonial hearing will be conducted’
               in order to make this finding.” Lopez v. United States, No. 03-CR-
               317, 2006 WL 2020389, at *3 (S.D.N.Y. July 12, 2006)(quoting
               Campusano, 442 F.3d at 776). A district court may expand the
               record to include affidavits or other written submissions to decide
               disputed facts. Chang, 250 F.3d at 86. A court is not required to
               hold a hearing where both parties have filed affidavits and thus
               “the testimony of [defendant] and his trial counsel would add little
               to nothing to the written submissions.” Id.
Harrison, 48 F. Supp.3d at 391; see also Roberts, 2014 WL 4199691, at *4-5 (expanding the

record to include affidavits in deciding disputed fact of whether petitioner requested his trial

counsel to file a notice of appeal).

               2. The Present Case

                       (a.) Petitioner’s Status as a Deportable Alien

       Petitioner asserts that Chavis was ineffective for failing to move the Court for a

downward departure based on his status as a deportable alien. (See Motion at 1.). This argument

is unavailing. First, Chavis did request the Court take into consideration Petitioner’s deportable

alien status when sentencing him. (See Sentencing Memo. at 3.) Second, while the Circuit Court

has stated that a defendant’s status as a deportable alien may serve as a basis for a downward

departure, such a departure in appropriate only in cases that are “extraordinary in nature and

degree” and the departure is “based on a factor not considered, in kind or degree, by the

[Sentencing] Commission.” United States v. Restrepo, 999 F.2d 640, 647 (2d Cir. 1993). The

Court finds nothing in this case distinguishing it as extraordinary. Moreover, the Guideline

employed in this case, a guideline that applies to aliens who are deportable, clearly takes into


                                                  7
consideration Petitioner’s status as a deportable alien. See, e.g., United States v. Escobar-Rico,

No. H-07-3424, 2007 WL 3143711, at *5 (S.D. Tx. Oct. 24, 2007)(“downward departure based

on defendant’s deportable alien status is not available because that status is an element of the

offense”) (collecting cases). Hence, in this regard, there is no basis to find Chavis’

representation ineffective.

                       (b.) The Alleged Failure to File a Notice of Appeal

       With the record having been supplemented by the Pichardo and Chavis Affidavits, the

Court finds it is not necessary to have a full testimonial hearing on Petitioner’s ineffective

assistance of counsel claim. See Chang, 250 F.3d at 86. This conclusion is buttressed by two

additional factors: that the undersigned was the sentencing judge and is familiar with this case,

see, e.g., Lopez, 2006 WL 2020389, at 2 (ruling on a § 2255 petition did not require a hearing

where the judge making that ruling had presided over underlying trial court proceedings and had

the § 2255 petitioner’s affidavit before him); and, that it would be both a waste of judicial

resources and futile to schedule an evidentiary hearing in this instance as, according to his

current counsel, there is no current contact information for Petitioner. 4 (See ECF No. 45 (Letter


4
  The Court notes that it is the Petitioner’s duty to keep the Court apprised of his contact
information. See, e.g., English v. Azcazubi, No. 13-cv-5074, 2015 WL 1298654, at *2 (E.D.N.Y.
Mar. 20, 2015)(“[W]hen a party, even a pro se litigant, changes addresses, it is that party’s
obligation to notify the Court of the new address.”)(collecting cases). A review of the Case
Docket shows Petitioner’s address listed as “555 Geo Drive, Philipsburg, PA,” i.e., the
Moshannon Valley Correctional Center. (See Case No. 14-cr-389 Docket.) Yet, according to his
current counsel, Petitioner was released from prison on July 27, 2017; as previously stated, she
has no current contact information for him. (See ECF No. 45 at 1 (“I have reviewed the Federal
Bureau of Prisons inmate locator website which states that [Petitioner] was released on July 27,
2017. I have hear [sic] nothing from [Petitioner] since his release and do not have current
contact information for him.”).) Further, while one of the conditions of Petitioner’s supervised
release is that he notify his probation officer of any change in residence, there is no indication
Petitioner has complied with that condition. (See Judgment (ECF No. 23), Standard Conditions
of Supervision, ¶6.)
                                                  8
Motion to Withdraw as Counsel) at 1, 2.) See also, generally, English v. Azcazubi, No. 13-cv-

5074, 2015 WL 1298654, at *2 (E.D.N.Y. Mar. 20, 2015) (“A district court has the inherent

power to manage its own affairs ‘so as to achieve the orderly and expeditious disposition of

cases.’” (quoting Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009)(further citation omitted)).

        Having reviewed the record, and considering the Pichardo and Chavis Affidavits, the

Court finds the Petitioner has not met his burden of proving he instructed Chavis to file a notice

of appeal. Given Attorney Chavis’s more than 35 years of criminal defense experience and her

unequivocal statements that Petitioner made no requests for an appeal, either before or after

sentencing, the Court is unpersuaded by Petitioner’s statements to the contrary. See, e.g.,

Kapelioujnyi v. United States, 779 F. Supp.2d 250, 254 (E.D.N.Y. 2009) (without holding a

testimonial hearing, finding trial counsel’s unequivocal affidavit more credible than § 2255

petitioner’s equivocal affidavit, ruling petitioner did not direct his attorney to file an appeal).

Clearly, they are self-serving in nature and, without more, Petitioner’s statements that he

“wanted to appeal” is not sufficiently persuasive that he specifically directed Chavis to file an

appeal. Moreover, because the Petitioner knew at the time of his guilty plea that he could

receive a sentence of 41 to 51 months, as estimated by the Government in its proposed Plea

Agreement (see Plea Tr. at 5:18-25), and because he received a sentence in that range, i.e., 43

months’ imprisonment, which was below the Sentencing Guideline range of 46 to 57 months

calculated by the Probation Department and discussed by Chavis with Petitioner both before and

after his sentencing, it is difficult to credit Petitioner’s claim that he directed Chavis to appeal his

sentence as being too much time. Similarly, Petitioner’s assertion that he wrote Chavis to “not

forget about [his] appeal” is specious given its vagueness; certainly, providing a copy of the

letter, or even indicating the date of the alleged communication, would have lent some credibility


                                                   9
to this contention. Yet, no such corroborating evidence was presented. Thus, since Petitioner’s

failure-to-file claim is based solely on his assertion that Chavis ignored his “want[ing] to

appeal”, but the circumstances of this case belie that assertion, Petitioner cannot sustain his

ineffective assistance of counsel claim on this basis.

       B. Petitioner’s Sentencing in Light of the Johnson Cases

               1. The Johnson Cases, Generally

       In Johnson I, 559 U.S. 133 (2010), the Supreme Court interpreted the so-called Force

Clause of the Armed Career Criminal Act, § 924(e) (“ACCA”), see 18 U.S.C. § 924(e)(2)(B)(i),

pursuant to which a felon in possession of a firearm faces more severe punishment if he has three

or more previous convictions for a ‘violent felony,’ which is defined as “any crime punishable by

imprisonment for a term of one year . . . that,” among other things, “(i) has an element of the use,

attempted use, or threatened use of physical force against the person of another . . . .” (Emphasis

added.) At issue was the meaning of the phrase “physical force”. See id. at 138. The Supreme

Court concluded that it was not enough that the force in the underlying violent felony conviction

be the slightest offensive touching, as would satisfy the common-law definition of battery. See

id. at 139. Rather, it held that “’physical force’ means violent force – that is, force capable of

causing physical pain or injury to another person.” Id. at 140 (emphasis in original).

       Five years later, in Johnson II, the Supreme Court interpreted a different sub-paragraph

of the ACCA, i.e., the so-called Residual Clause, see 18 U.S.C. § 924(e)(2)(B)(ii), pursuant to

which “a felon in possession of a firearm [would] face[] more severe punishment if he ha[d]

three or more previous convictions for a ‘violent felony,’ a term defined to include any felony

that ‘involves conduct that presents a serious potential risk of physical injury to another.’” 135


                                                 10
S. Ct. 2551, 2555 (2015) (defining the emphasized language as the Residual Clause) (emphasis

added). The Court found that because of its vagueness, the Residual Clause denied such a felon

due process and was, therefore, unconstitutional. See id. at 2557, 2563 (holding the Residual

Clause “both denies fair notice to defendants and invites arbitrary enforcement by judges”

thereby rendering it unconstitutionally vague).

       However, in Beckles v. United States, the Supreme Court held that the Sentencing

Guidelines are not subject to vagueness challenges under the Due Process Clause. See 137 S. Ct.

886, 892 (2017); see also id. at 894 (“Because they merely guide the district courts’ discretion,

the Guidelines are not amenable to a vagueness challenge.”) The focus of Beckles was the

residual clause in the Career Offender Guideline, i.e., Guideline § 4B1.2(a). Notably, the

wording of that residual clause, i.e., “or otherwise involves conduct that presents a serious

potential risk of physical injury to another”, is substantially similar to the residual clause found

in the definition of “crime of violence” in Application Note 1(b)(iii) to the Illegal Entrant

Guideline, i.e., “any other offense under federal, state, or local law that has as an element the use,

attempted use, or threatened use of physical force against the person of another”.

               2. The Present Motion

       Petitioner contends that “New York robbery in the first degree [of which Petitioner was

previously convicted] can be committed without the use or threatened use of violent force;”

indeed, it “can [even] be committed by an armed person who never uses, threatens to use, or

displays a weapon,” thereby not encompassing the violent force identified in Johnson I.

(Supplemental Motion at 2.) Therefore, Petitioner posits that his prior conviction for NY 1st

Degree Robbery should not have been used as a basis to increase his base offense level by 16

levels. (See id. at 1, 2.) The Government objects to Petitioner’s arguments, stating that his “New

                                                  11
York State robbery conviction qualifies as a ‘crime of violence’ under two separate and

independent bases within U.S.S.G. § 2L1.2(b)(1)(A): specifically, under both the Application

Note’s Enumerated Offenses Clause and Force Clause.” (Supp. Opp’n at 4.)

       Indeed, Petitioner acknowledges that in the PSR his offense level was increased by 16

levels pursuant to § 2L1.2(b)(1)(A) of the Sentencing Guidelines based on his NY 1st Degree

Robbery conviction. (See Supplemental Motion at 1.) He also concedes that the definition of

“crime of violence” is identical in the ACCA’s Force Clause, examined by the Johnson I Court,

and in Application Note 1(b)(iii) to the Illegal Entrant Guideline. (See id. at 1-2.)

       The Second Circuit has recently “held that New York robbery in any degree is a crime of

violence because it has as an element the use of force.” United States v. Johnson, No. 16-3999-

cr(L), 2019 WL 2167127, --- F. App’x --- at 2 (2d Cir. May 20, 2019) (citing United States v.

Pereira-Gomez 903 F.3d 155, 165 (2d Cir. 2018)(“By its plain language, . . . New York’s

robbery statue includes as an element the use of violent force.”)). Relatedly, in United States v.

Jones, 878 F.3d 10, 16-17 (2d Cir. 2017), the Circuit Court concluded that a NY 1st Degree

Robbery conviction is a crime of violence under the Residual Clause of Guideline § 4B1.2, the

Career Offender Guideline, stating, inter alia, that if there were any misgiving regarding its

conclusion that NY 1st Degree Robbery is a crime of violence, such misapprehension was

negated by the corresponding commentary to the Career Offender Guideline, which specifically

enumerated robbery as a crime of violence. See id. at 17 and n.4 (noting that the commentary to

the Career Offender Guideline specifically included robbery as a “crime of violence”). There is

no reason that the same conclusion should not apply in the instant matter since “[c]ommentary

provisions must be given ‘controlling weight’ unless they: (1) conflict with a federal statute, (2)

violate the Constitution, or (3) are plainly erroneous or inconsistent with the Guidelines

                                                 12
provisions they purport to interpret.” Id. at 18 (citation omitted). Petitioner has not identified

any such flaws nor does the Court discern any.

       The definition of “crime of violence” found in the commentary to the Unlawful Entrant

Guideline, §2L1.2, see Application Note 1(B)(iii), specifically enumerates “robbery”, just as the

commentary to the Career Offender Guideline does. Thus, since the Jones Court “easily

conclude[d] that New York’s definition of robbery necessarily falls within the scope of generic

robbery as set forth in the commentary to [the Career Offender Guideline],” 878 F.3d at 19, that

same conclusion should apply to the “robbery” included in the “crime of violence” definition set

forth in the commentary to the Illegal Entrant Guideline. Nothing in the Supreme Court’s

Johnson cases changes this conclusion.

       In sum, the Johnson cases do not provide Petitioner with a basis to challenge either the

16-level enhancement of his base offense level under the Guidelines or the ultimate sentence

imposed upon him.

                                                ***

       The Court has considered the Petitioner’s remaining arguments and finds them to be

without merit.

IV.    Conclusion

       Accordingly, failing to present any basis upon which to vacate, set aside or correct his

sentence, IT IS HEREBY ORDERED that Petitioner’s Motion is denied. The Court declines to

issue a certificate of appealability because Petitioner has not “made a substantial showing of the

denial of a constitutional right” pursuant to 28 U.S.C. § 2253(c).




                                                 13
       IT IS FURTHER ORDERED that the motion of Petitioner’s current counsel, Attorney

Mary Anne Wirth, to withdraw as counsel (see ECF No. 45) is granted.

       The Clerk of Court is directed to close this case.



       SO ORDERED this 22nd day of May 2019 at Central Islip, New York.

                                                     /s/    Sandra J. Feuerstein
                                                     Sandra J. Feuerstein
                                                     United States District Judge




                                                14
